DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10-12 and 17 recite the limitations "the hollow microneedles”, “the hollow microneedle”, and “the microneedle”.  There is insufficient antecedent basis for this limitation in the claim.  The claim language should read and is being interpreted as “the one or more hollow microneedles”.
Claims 2 and 12 recite the limitation "the exterior wall”.  There is insufficient antecedent basis for this limitation in the claim.  The claim language should read and is being interpreted as “the one or more exterior walls”.
Claims 3 and 16 recite the limitation "the probes”.  There is insufficient antecedent basis for this limitation in the claim.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 11-19 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ribet (WO 2018065954 A1, cited by applicant).
Regarding claim 1, Ribet teaches a device (Fig.1 and Fig. 8a-c) comprising: 
an array of one or more hollow microneedles (Fig. 1, microneedle 6), the one or more microneedles comprising 
a protruded needle structure including one or more exterior walls that define the sides of a hollow interior (Fig. 8:  sensor 10 arranged within microneedle 6), 
a tip configured to face a biological surface that is exterior to the hollow microneedle (Fig. 8: microneedle 6 has a tip), and 
a probe located within the hollow interior (Fig. 8, sensor 10); wherein 
the probe is configured to interact with one or more chemical or biological substances that come into contact with the probe to produce a probe sensing signal (Pg. 2, Line 30-Pg. 3, Line 2:  “A first aspect of the invention is directed to a micro sensor designed to sense at least one analyte from a biological fluid of a patient preferentially in the dermis of the user. The micro sensor may comprise a probe having a longitudinal body and at least two electrodes arranged on the probe”); and 
characterized in that the device further comprises a plug covering a tip of the hollow needle such that the plug is disposed between the probe and the exterior of the hollow microneedle (Fig. 8, hat 9), the plug being configured to at least partially dissolve in a biological environment to form an opening in the tip of the hollow interior and expose the probe to the biological environment (Pg. 5, Lines 5-9:  “In order to protect the sensor and to prevent coring of the skin when the micro needle is inserted (and/or to prevent clogging of the opening), the microneedle may comprise a hat arranged at the distal end in order to cover at least partially the cavity or the sensor device. This hat may be made from the same material of the microneedle or from a dissolvable material”).

Regarding claim 2, Ribet teaches wherein at least a portion of the exterior wall is formed out of a material that is configured not to dissolve, disintegrate, or degrade in a biological environment (Pg. 27, Lines 27-28:  “Thus, after insertion, the hat 9 or the distal end of the microneedle is dissolved into the patient body”).

Regarding claim 3, Ribet teaches wherein one or more of the probes includes a functionalized coating configured to interact with an analyte within a fluid (Pg. 17, Line 22-23:  “Preferentially, the at least one membrane may comprise glucose oxidase, polyurethane and/or Nafion”).

Regarding claim 4, Ribet teaches wherein the functionalized coating includes at least one of an enzyme-functionalized coating or an ion- selective coating (Pg. 17, Line 22-23:  “Preferentially, the at least one membrane may comprise glucose oxidase, polyurethane and/or Nafion”).
	
	Regarding claim 11, Ribet teaches wherein the plug is disposed as a cap covering the tip of the hollow microneedle (Fig. 8, hat 9).

	Regarding claim 12, Ribet teaches wherein the plug is disposed as a sheath covering the tip of the hollow microneedle and at least a portion of the exterior wall of the microneedle (Fig. 8, hat 9 and Pg. 27, Lines 10-12:  “the microneedle may further comprise a hat 9 arranged at the distal end configured to cover at least partially the opening or the sensor”).

	Regarding claim 13, Ribet teaches a device further comprising an electrode, the electrode comprising the probe (Pg. 3, Lines 2-4:  “The at least two electrodes are adapted to be arranged in the width or in the length of the longitudinal body of the probe”). 

	Regarding claim 14, Ribet teaches wherein the probe signal is an electrical signal (Pg. 3, Lines 2-4:  “The at least two electrodes are adapted to be arranged in the width or in the length of the longitudinal body of the probe”:  electrodes give electrical signal for the probe).

	Regarding claim 15, Ribet teaches wherein the probe comprises one or more of carbon fiber, carbon paste, conducting metal (Pg. 12, Line 24:  “iridium oxide (IrOx) electrode”), semiconducting polymer, and conducting polymer.

	Regarding claim 16, Ribet teaches wherein the device further comprises one or more wires or one or more wireless communication modules coupled to the probes, the wires or wireless communication modules being configured to transmit the probe sensing signal produced by one or more (Pg. 13, Lines 17-19:  “electrically conductive paths connected to the electrodes and electrical contacts 17 (adapted to be connected to an electronics part (via wire for example) of the system which processes the data)”).

	Regarding claim 17, Ribet teaches a method of detecting an analyte on a biological substrate, the method comprising piercing the biological substrate with the hollow microneedles of the device of  claim 1 (Pg. 26, Lines 21-22:  “the present document further disclosed a sensing device comprising a microneedle and a sensor arranged into the needle”); allowing the analyte to come into operative proximity with the probe to produce a probe signal that correlates to the presence of the analyte (Pg. 2, Line 30-Pg. 3, Line 2:  “A first aspect of the invention is directed to a micro sensor designed to sense at least one analyte from a biological fluid of a patient preferentially in the dermis of the user. The micro sensor may comprise a probe having a longitudinal body and at least two electrodes arranged on the probe”).

	Regarding claim 18, Ribet teaches wherein the biological substrate comprises an epidermis (Pg. 2, Line 30-Pg. 3, Line 2:  “A first aspect of the invention is directed to a micro sensor designed to sense at least one analyte from a biological fluid of a patient preferentially in the dermis of the user”:  epidermis part of dermis).
	
	Regarding claim 19, Ribet teaches wherein the biological substrate comprises a dermis (Pg. 2, Line 30-Pg. 3, Line 2:  “A first aspect of the invention is directed to a micro sensor designed to sense at least one analyte from a biological fluid of a patient preferentially in the dermis of the user).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ribet in view of Hoarau (US 8560059 B2, cited by applicant).
	Regarding claim 5, Ribet fails to teach wherein the array of one or more hollow microneedles is attached to an adhesive patch.
	Hoarau teaches wherein the array of one or more hollow microneedles is attached to an adhesive patch (Col. 4, Lines 12-16:  “In this system a microneedle array 12 is attached to a backing material 14 which has an adhesive 16 designed to hold the microneedle array system 10 in place against the surface of the skin”).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ribet to include the adhesive of Hoarau, because it allows the microneedle to be held in place on the skin (Col. 4, Lines 12-16 of Hoarau).

	Regarding claim 10, Ribet fails to teach wherein at least a portion of the plug is disposed within the hollow interior of the microneedle.
	Hoarau teaches wherein at least a portion of the plug is disposed within the hollow interior of the microneedle (Fig. 9 and Col. 11, Lines 52-61:  Tip 186 and material 180 plug the microneedle until they are dissolved away).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ribet to include the plugging of Hoarau, because it allows the microneedle substrate to be blocked until insertion (Col. 11 and Fig. 9 of Hoarau).

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ribet in view of Meyer (US 20150306363 A1, cited by applicant).
Regarding claim 6, Ribet teaches wherein the plug comprises a sugar, a natural polymer, or a synthetic polymer.
Meyer teaches wherein the plug comprises a sugar, a natural polymer, or a synthetic polymer (Paragraph 0084:  “In some embodiments, the dissolvable material is selected from a carbohydrate or a sugar”).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ribet to incorporate the chemical composition of Meyer, because it allows for options to allow for the therapeutic agent to be released (Paragraph 0084 of Meyer and MPEP 2143 | B: The material of plug clarified by Meyer are simple substitutions that would yield the predictable result of dissolving that is taught/possessed by the plug of Ribet).

	Regarding claim 7, Ribet fails to teach wherein the sugar is fructose, trehalose, raffinose, sucrose, or glucose.
	Meyer teaches wherein the sugar is fructose, trehalose, raffinose, sucrose, or glucose (Paragraph 0084:  “In some embodiments, the dissolvable material is selected from the group consisting of hyaluronic acid, carboxymethylcellulose, hydroxypropylmethylcellulose, methylcellulose, polyvinyl alcohol, sucrose, glucose, dextran, trehalose, maltodextrin, and a combination thereof.”).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ribet to incorporate the chemical composition of Meyer, because it allows for options to allow for the therapeutic agent to be released (Paragraph 0084 of Meyer and MPEP 2143 | B: The material of plug clarified by Meyer are simple substitutions that would yield the predictable result of dissolving that is taught/possessed by the plug of Ribet).

	Regarding claim 8, Ribet fails to teach wherein the natural polymer is cellulose or sodium alginate.
	Meyer teaches wherein the natural polymer is cellulose or sodium alginate (Paragraph 0084:  “In some embodiments, the dissolvable material is selected from the group consisting of hyaluronic acid, carboxymethylcellulose, hydroxypropylmethylcellulose, methylcellulose, polyvinyl alcohol, sucrose, glucose, dextran, trehalose, maltodextrin, and a combination thereof.”).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ribet to incorporate the chemical composition of Meyer, because it allows for options to allow for the therapeutic agent to be released (Paragraph 0084 of Meyer and MPEP 2143 | B: The material of plug clarified by Meyer are simple substitutions that would yield the predictable result of dissolving that is taught/possessed by the plug of Ribet).

	Regarding claim 9, Ribet fails to teach wherein the synthetic polymer is carboxymethylcellulose, polyvinylpyrrolidone, poly(ethylene glycol), poly(ethylene oxide), poly(vinyl alcohol), polylactide, polyglycolide, polycapralactone, or a copolymer of two or more of lactide, glycolide, and capralactone.
Meyer teaches wherein the synthetic polymer is carboxymethylcellulose, polyvinylpyrrolidone (Paragraph 0084:  “In some embodiments, the dissolvable material is polyvinyl pyrrolidone (PVP)”), poly(ethylene glycol), poly(ethylene oxide), poly(vinyl alcohol), polylactide, polyglycolide, polycapralactone, or a copolymer of two or more of lactide, glycolide, and capralactone.  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ribet to incorporate the chemical composition of Meyer, because it allows for options to allow for the therapeutic agent to be released (Paragraph 0084 of Meyer and MPEP 2143 | B: The material of plug clarified by Meyer are simple substitutions that would yield the predictable result of dissolving that is taught/possessed by the plug of Ribet).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ribet in view of Daddona (US 6091975 A, cited by applicant).
Regarding claim 20, Ribet fails to teach wherein the biological substrate comprises a mucosal membrane.
Daddona teaches wherein the biological substrate comprises a mucosal membrane (Col. 5, Lines 19-29:  “The distal ends of microprotrusions 4 can have any of a variety of shapes and configurations for piercing the skin or body surface … The term "body surface" as used herein refers generally to the outermost layer of skin, mucous membranes, and nails of an animal or human, and to the outer surface of a plant”) It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ribet to incorporate the substrate clarification of Daddona, because it allows for options to more options for treatment locations (Col. 5, Lines 19-29 of Daddona).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A WALLACE whose telephone number is (571)272-8072. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571)272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.A.W./Examiner, Art Unit 3791                                                                                                                                                                                                        



/TSE W CHEN/Supervisory Patent Examiner, Art Unit 3791